EXHIBIT 3.1 ARTICLES OF INCORPORATION ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4620 (775) 684-5708 Website:www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the Office of Ross Miller, Secretary of State, State of Nevada Document Number20140794710-15 Filing Date and Time 12/04/2014 2:45 PM Entity NumberE0609712014-0 1.Name of Corporation:R M DIVERSIFIED INC. 2.Registered Agent for Service of ProcessCommercial Registered Agent:PARACORPINCORPORATED 3.Authorized Stock:100,000 Preferredpar value .001 74,000,000 Common par value .001 4.Names and Addresses of Board of Directors – 1) BRET P. MOSHER, 1425 W. 7TH STREET, LOS ANGELES CA 90017 2) BRIAN D. RUGLEY 1425 W. 7TH STREET, LOS ANGELES CA 90017 5.Purpose:The purpose of the coporation shall be: ANY LEGAL PURPOSE 6.Name and Address of Signature of Incorporator - /s/ Robert L. Cashman, 18482 Park Villa Place, Villa Park,California 92861 7.Certificate of Acceptance of Appointment of Registered Agent - //signed// for PARACORP, INC. 12/3/2014
